Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2021 has been entered.
Response to Arguments
Regarding the 35 USC 101, the Examiner has fully considered Applicant’s arguments and amendments. 
Regarding Step 1, Examiner respectfully disagrees with Applicant’s assertions. Regarding Example 37, Examiner respectfully disagrees with Applicant’s assertion of “Rather, the pending claims require a network and a communication link between the enterprise system and the provider system and require a processor to send one or more enterprise workflow tasks over a network to the enterprise system. This mirrors Example 37, claim 2, where the system receives a user selection (similar to receiving workflow tasks from a user device), determines the amount of icon use for each icon (similar to determining which system should execute the received workflow task), and automatically moves the icon based on the determined amount of use (similar to passing the one or more enterprise workflow tasks over the network to the enterprise system for execution based on the determined enterprise workflow task).” In particular, Examiner asserts that the present claims are distinct from Example 37. Primarily, Example 37 is based on the graphical user interface of a computer and provides a specific technological improvement to said interface. In contrast, the present invention is directed to facilitating the steps of an interaction between two individuals in an enterprise system. Regarding Applicant’s assertion that “…does not encompass steps of managing interactions between individuals, but instead is directed toward movement 
Regarding Step 2A, Prong 2, Applicant’s assertion of “to improve security and prevent sensitive information from being stored in a non-secure location, as described in the instant application, the workflow is split between a provider system and an enterprise system communicatively connected over a network and each comprising a database by receiving a workflow based on a communication with a user device,” Examiner respectfully asserts that this does not provide any improvement to the security of the network itself. The omission of data across a network is not an improvement to the security of the network. 
Furthermore, regarding Applicant’s assertion of “the omission of data storage on the databases improves database storage space by omitting unnecessary storage of sensitive information,” Examiner respectfully asserts that this does not provide any improvement to the security associated with the technological aspects of the invention. The purported improvement of saving storage space is a natural result of omitting something from being stored. There is no specific improvement to the functioning of the memory itself or a specific means of storing. Rather, the claim recites “not” storing information, which does not improve the database in any particular way. 
Regarding Applicant’s assertion of “The omission of storage in the database and the connectivity of the provider system and the enterprise system clearly constitutes an improvement of the technological functionality of the network,” Examiner respectfully asserts that the combination of these additional elements is not sufficient to prove integration into a practical application. As described above, the present claims do not provide any improvement to the functioning of the network itself. The technology associated with the network utilized to facilitate the steps of the abstract idea is not being improved by the “connectivity of the provider and enterprise system.” The network is functioning in a typical fashion. 
Regarding Step 2B, Examiner respectfully disagrees with Applicant’s assertion that “the resulting smaller amount of information on the network architecture results in reduced network loads, which constitute an improvement to a computer.” There is no particular improvement associated with the computer as a result of omitting information from being sent over a network. The network itself is not being improved in by omitting a piece of sensitive information. This improves the abstract idea associated with the security of personal information. The “reduced network loads” are not a result of an improvement to how the network functions. Furthermore, the assertion of “the non-storage indicator data is omitted from storage on the databases, improving storage amount on the database” is not deemed persuasive. The purported improvement of saving storage space is a natural result of omitting something from being stored. There is no specific improvement to the functioning of the memory itself or a specific means of storing. Rather, the claim recites “not” storing information, which does not improve the database in any particular way. Regarding Applicant’s argument in view of Alice, Examiner has provided evidence indicating that the additional elements are being utilized in a generic way and do not provide a “technology-based problem.” The problem being solved by the instant invention is based in the abstract idea, not in the technological aspects of the invention itself. Regarding Applicant’s argument in view of Berkheimer, Examiner has provided evidence under Step 2B that indicates that the additional elements performing the extra-solution activity are well-understood, routine, and conventional. 
Therefore, the present claims are rejected under 35 USC 101.
Regarding the 35 USC 103, the Examiner has fully considered Applicant’s arguments and amendments. 
Regarding Applicant’s assertions of “However, Brown does not disclose or reasonably suggest at least the enterprise system adding or omitting data from being added to the results based on the storage status identifier. Instead, Brown appears generally directed toward determining whether or not to store data in a non-volatile memory” and “Rather than teaching adding or omitting data from being added to results based on a storage status identifier, Brown indicates that the swapping of the data object is a swapping between the type of storage. In other words, in contrast to the pending claims, where data is added or omitted from being added to a result, the data of Brown is always stored, just in either volatile or non-volatile memory. The certainty of storage disclosed in Brown teaches the opposite of the pending claims, where information can be omitted from being stored based on the storage status identifier,” Examiner respectfully disagrees. In particular, Examiner disagrees with Applicant’s assertions that the invention of Brown is distinct from the instant invention. A volatile memory is not a persistent means of storage, unlike a non-volatile memory storage, which would include a database capable of storing information in a non-volatile state. It is unclear to the Examiner how the enterprise system, being construed under the broadest reasonable interpretation as a computing device, could receive the customer information and not hold it temporarily within the volatile memory and then discard it upon verifying the information. The RAM of the device processes the data but does not store the data in the persistent, non-volatile memory. Examiner maintains the Brown reference, in combination with the other cited references, render the claims obvious. 
Accordingly, the present claims are rejected under 35 USC 103. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea).
Step 1: Claims 1-10 are directed to a method, which is a process, which is a statutory category of invention. Claims 11-19 are directed to a system, which is an apparatus, which is a statutory category of invention. Claim 20 is directed to a system, which is an apparatus, which is a statutory category of invention. Accordingly, claims 1-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 11, and 20 are directed to identifying the steps of a workflow, constituting an abstract idea based on “Certain Methods of Organizing Human Activity.” The limitations of “identifying, by the at least one microprocessor, one or more provider workflow tasks in the workflow; identifying, by the at least one microprocessor, one or more enterprise workflow tasks in the workflow; executing, by the at least one microprocessor, the identified one or more provider workflow tasks on the provider system according to the workflow, wherein the identified one or more provider workflow tasks comprise at least one datum identified for storage and at least one datum identified for non-storage; initiating, by the at least one microprocessor, execution of the one or more enterprise workflow tasks on an enterprise system according to the workflow, wherein initiating execution comprises providing the enterprise system with indicia of the identified one or more enterprise workflow tasks for execution and the at least one datum identified as non-storage, wherein the one or more enterprise workflow tasks comprise a first enterprise workflow task and a second enterprise workflow task receiving, wherein the second enterprise workflow task is executed following execution of the first enterprise workflow task, wherein the first enterprise workflow task uses and omits from storage in an enterprise database in communication with the enterprise system the at least one datum identified as non-storage and wherein the first enterprise workflow task provides data, excluding the at least one datum identified as non-storage, to the second enterprise workflow task; determining, by the at least one microprocessor, a result from the identified one or more enterprise workflow tasks, wherein the enterprise system checks a storage status identifier associated with data to be added to the result, and wherein the enterprise system adds or omits from adding the data to the result based on the storage status identifier; the result comprising indicia 
Claim 20 is directed to the abstract idea of identifying a workflow, constituting an abstract idea based on certain methods of organizing
Dependent claims 2-9 and 12-19 further narrow the abstract idea identified in the independent claims.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1, 11, and 20 are directed to methods performed by a microprocessor, which performs the steps of the abstract idea. The claimed invention is not a practical application because the claims add the words “by the microprocessor” with the judicial exception, which is merely instructions to implement the abstract idea on a computer. The microprocessor is merely a tool used to perform the abstract idea and does not integrate the abstract idea into a practical application. The additional elements, such as the computer readable medium and microprocessor, do not integrate the judicial exception into a practical application because the additional elements generally link the use of the exception to a particular technological environment or field of use. The claimed invention does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole are more than a drafting effort designed to monopolize the exception. Similarly, claim 20 recites the additional elements of a “microprocessor” executing the steps of the abstract idea. This additional element generally links the use of the exception to a particular technological environment or field of use. The computer is merely used as 
Furthermore, regarding claims 1, 11, and 20, the limitations of “receiving, by the at least one microprocessor, a workflow on the provider system from the communication with the user device,” “wherein the provider system is communicatively linked to the enterprise system through a network, wherein the at least one microprocessor sends the one or more enterprise workflow tasks to the enterprise system over the network,” and “receiving, by the provider system over the network, a result from the identified one or more enterprise workflow tasks,” as well as claims 1, 11, and 20 limitation of “routing the at least one of the one or more provider workflow tasks to an agent device on the provider system associated with the agent,” are merely extra-solution activity. This pre and post solution activity is not sufficient to prove integration into a practical application. In particular, the claims are directed to data gathering by transmission of information over a network, which is not sufficient to prove integration into a practical application. Similarly, the claims recite the limitation of “executing, by the at least one microprocessor, the identified one or more provider workflow tasks on the provider system comprising, storing in a provider database operatively connected to the provider system, the at least one datum identified for storage, and omitting the storage of the at least one datum identified for non-storage in the provider database” and “wherein the at least one datum identified for storage is added to the result and stored in the enterprise database based on the storage status identifier and the at least one datum identified for non-storage is omitted from being added to the result based on the storage status identifier before sending the result to the provider system,” which is not sufficient to prove integration into a practical application. This type of post-solution activity merely defines the step of storing information in a memory. 
The additional elements of the independent claims, when considered both individually and in combination, are not sufficient to prove integration into a practical application. Therefore, the independent claims do not integrate the judicial exception into a practical application.
Dependent claims 2-9 and 12-19 further narrow the abstract idea identified in the independent claims, which does not prove integration into a practical application. 
Step 2B: Claims 1, 11, and 20 do not include additional elements that are sufficient to amount to significantly more because the additional elements, when considered both individually and in combination, do not amount to significantly more than the judicial exception. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer features, such as the computer readable medium and processor of claims 1 and 11, or the processor and interface of claim 20, do not amount to significantly more than the abstract idea. Merely using a computer as a tool to perform the abstract idea is not significantly more than the judicial exception. The use of generic software components of claim 20, executed by a microprocessor, to perform the abstract idea is not significantly more because these software components are recited at a high level of generality. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d).
Regarding the limitations of “receiving, by the at least one microprocessor, a workflow on the provider system from the communication with the user device,” “wherein the provider system is 
Similarly, the independent claims recite the limitation of “executing, by the at least one microprocessor, the identified one or more provider workflow tasks on the provider system comprising, storing in a provider database operatively connected to the provider system, the at least one datum identified for storage, and omitting the storage of the at least one datum identified for non-storage in the provider database” and “wherein the at least one datum identified for storage is added to the result and stored in the enterprise database based on the storage status identifier and the at least one datum identified for non-storage is omitted from being added to the result based on the storage status identifier before sending the result to the provider system,” which is post-solution activity. Section 2106.05(d)(II) of the MPEP states that “storing and retrieving information in memory” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception. Therefore, as shown by Section 2106.05(d)(II) of the MPEP, these additional elements are well-understood, routine, and conventional computer functions, which is not anything significantly more than the judicial exception.
Dependent claims 2-9 and 12-19 further narrow the abstract idea identified in the independent claims, which is not anything significantly more than the judicial exception. 
Accordingly, claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fraizer et al. (US 20180084110 A1) in view of Dagenais et al. (US 20140201084 A1) in view of Brown et al. (US 20060294304 A1).

Regarding claim 1, Fraizer teaches a method comprising: conducting, by at least one microprocessor in communication with a provider system, a communication session between a user device and an agent device on the provider system (paragraph [0003] teaches an interactive voice response system (i.e. provider system) that is used to interface with callers accessing a point of service, wherein paragraph [0049] the user communicates via their phone with the agent’s computer); 
receiving, by the at least one microprocessor, a workflow on the provider system from the communication with the user device (paragraph [0052] teaches receiving a call (i.e. communication) from a first party for a request (i.e. work flow), wherein paragraph [0049] the consumer is using a phone to communicate with the system);
identifying, by the at least one microprocessor, one or more provider workflow tasks in the workflow (paragraph [0049] teaches a secure IVR system that supports two identified workflows, either validate-and-return method or a fire-and-forget);
identifying, by the at least one microprocessor, one or more enterprise workflow tasks in the workflow (paragraph [0059] teaches determining some or all of the information may need to be validated (i.e. one or more enterprise workflow tasks));
executing, by the at least one microprocessor, the identified one or more provider workflow tasks on the provider system according to the workflow (paragraphs [0059-0060] teaches a secure IVR system (i.e. a provider system) encrypts some of the sensitive data that needs to be validated (i.e. executing the one or more provider workflow tasks)),
wherein the identified one or more provider workflow tasks comprise at least one datum identified for storage and at least one datum identified for non-storage (paragraphs [0059-0060] teach the secure IVR needing sensitive data validated (i.e. provider workflow task), wherein paragraph i.e. datum identified for non-storage), and additionally paragraph [0053] teaches designating order information for being recorded in the database);
initiating, by the at least one microprocessor, execution of the one or more enterprise workflow tasks on an enterprise system according to the workflow (paragraphs [0060-0062] teaches the validation service (i.e. enterprise system) invoking an appropriate validation service validator (i.e. one or more enterprise work flow tasks),
wherein the provider system is communicatively linked to the enterprise system through a network (Fig. 3, “306” and “314,” and paragraphs [0011-0013] teach a secure interactive voice response system that that interacts over a communication network, wherein paragraph [0060] teaches the validation service is utilized in conjunction with the secure IVR feature), 
wherein the at least one microprocessor sends the one or more enterprise workflow tasks to the enterprise system over the network (Fig. 3 and paragraphs [0011-0013] teach a secure interactive voice response system that that interacts over a communication network, and wherein paragraph [0051] teaches the secure IVR system communicates with the validation service, which is an external server), 
executing, by the at least one microprocessor, the identified one or more provider workflow tasks on the provider system comprising (paragraph [0052] teaches the secure IVR system (i.e. provider system) facilitating an order for a user), storing in a provider database operatively connected to the provider system (paragraph [0062] teaches the secure IVR service can record the status of the validation and provide it to the order entry-database (i.e. provider database)),
and omitting the storage of the at least one datum identified for non-storage in the provider database (paragraph [0062] teaches the secure IVR service can record the status of the validation and provide it to the order entry-database (i.e. provider database), wherein paragraph [0053] teaches no sensitive information is recorded); 
determining, by the at least one microprocessor, a result from the identified one or more enterprise workflow tasks (paragraphs [0027-0028] teach validating the sensitive data for the consumer, i.e. result of enterprise workflow tasks) to the secure IVR system),  
receiving, by the provider system over the network, the result from the identified one or more enterprise workflow tasks (paragraph [0062] teaches the validation service can provide a result of the validation (i.e. result of enterprise workflow tasks) to the secure IVR system (i.e. provider system), wherein paragraphs [0011-0013] teach a secure interactive voice response system that that interacts over a communication network, wherein paragraphs [0030-0031] teach the IVR system communicates via cellular network or internet-based network),  
the result comprising indicia of the agent device on the provider system further associated with at least one provider workflow task (paragraph [0062] teaches that upon validation, the call can be disposed by either disconnecting the call with a client or routing the call for assignment to a new agent);
and routing the at least one provider workflow task to the agent device on the provider system associated with the indicia of the agent (paragraph [0062] teaches that after the sensitive data has been validated, the system can route the call for assignment to a new agent, wherein paragraphs [0052-0054] the agent facilitates the workflow using an application on the system).  
However, Frazier does not explicitly teach wherein initiating execution comprises providing the enterprise system with indicia of the identified one or more enterprise workflow tasks for execution and the at least one datum identified as non-storage, wherein the one or more enterprise workflow tasks comprise a first enterprise workflow task and a second enterprise workflow task, wherein the second enterprise workflow task is executed following execution of the first enterprise workflow task, wherein the first enterprise workflow task uses and omits from storage in an enterprise database in communication with the enterprise system the at least one datum identified as non-storage and wherein the first enterprise workflow task provides data, 2 excluding the at least one datum identified as non-storage, to the second enterprise workflow task; wherein the enterprise system checks a storage status identifier associated with data to be added to the result, and wherein the enterprise system adds or omits from adding the data to the result based on the storage status identifier, wherein the at least one datum identified for storage is added to the result and stored in the enterprise database based on the storage status identifier and the at least one datum identified for non-storage is omitted from being added to the result and omitted from being stored in the enterprise database based on the storage status identifier before sending the result to the provider system.
From the same or similar field of endeavor, Dagenais wherein initiating execution comprises providing the enterprise system with indicia of the identified one or more enterprise workflow tasks for execution and the at least one datum identified as non-storage (paragraph [0163] teaches the point-of-sale device sends transaction information over a network to the server (i.e. enterprise system), wherein the server is configured to determine whether or not the credit card number is valid information (i.e. enterprise workflow task), wherein once the data is validated, the information is deleted (i.e. identified as non-storage)),
wherein the one or more enterprise workflow tasks comprise a first enterprise workflow task and a second enterprise workflow task receiving (paragraph [0163] teaches the server is configured to validate the content of the encrypted transaction record by decrypting the information, wherein the server can validate the decrypted information (i.e. first enterprise workflow task), as well as in paragraphs [0164-0165] the result of the determination can be sent to the point of sale server (i.e. second enterprise workflow task),
wherein the second enterprise workflow task is executed following execution of the first enterprise workflow task (paragraph [0163] teaches the server can validate the content of the encrypted information, wherein paragraphs [0164-165] the point of sale server can receive either an error message or validation of the encrypted information; Examiner’s Note: The server must evaluate the data before it can send the message back to the point of sale server),
wherein the first enterprise workflow task uses and omits from storage in an enterprise database in communication with the enterprise system the at least one datum identified as non-storage and wherein the first enterprise workflow task provides data,  excluding the at least one datum identified as non-storage, to the second enterprise workflow task (paragraphs [0163-0165] teach the server can validate the decrypted data record containing the confidential content, wherein once the validation is completed (i.e. first enterprise workflow task), the confidential content (i.e. datum identified as non-storage) can be deleted from the record, and a message of validation and authorization is sent back to the point of sale device in the newly re-encrypted record (i.e. provides data to the second enterprise workflow task), and wherein the database server can store the transaction record to the database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frazier to incorporate the teachings of Dagenais to include wherein initiating execution comprises providing the enterprise system with indicia of the identified one or more enterprise workflow tasks for execution and the at least one datum identified as non-storage, wherein the one or more enterprise workflow tasks comprise a first enterprise workflow task and a second enterprise workflow task receiving, wherein the second enterprise workflow task is executed following execution of the first enterprise workflow task, wherein the first enterprise workflow task uses and omits from storage in an enterprise database in communication with the enterprise system the at least one datum identified as non-storage and wherein the first enterprise workflow task provides data,  excluding the at least one datum identified as non-storage, to the second enterprise workflow task. One would have been motivated to do so in order to improve the facilitation of secure electronic commerce by avoiding fraud (Dagenais, [0008-0009]). By incorporating the method of Dagenais into the teachings of Fraizer, one would flag purchases that are not valid based on the confidential data (Dagenais, [0164]).
However, the combination of Frazier and Dagenais does not explicitly teach wherein the enterprise system checks a storage status identifier associated with data to be added to the result, and wherein the enterprise system adds or omits from adding the data to the result based on the storage status identifier, wherein the at least one datum identified for storage is added to the result and stored in the enterprise database based on the storage status identifier and the at least one datum identified for non-storage is omitted from being added to the result and omitted from being stored in the enterprise database based on the storage status identifier before sending the result to the provider system.
From the same or similar field of endeavor, Brown teaches wherein the enterprise system checks a storage status identifier associated with data to be added to the result (paragraph [0056] teaches the virtual machine (i.e. enterprise system) checks if the data objects are marked as containing sensitive data; see also: [0057-0058]), and wherein the enterprise system adds or omits from adding the data to the result based on the storage status identifier (paragraph [0056] teaches the virtual machine (i.e. enterprise system) checks if the data objects are marked as containing sensitive data, wherein paragraph [0057] a data object is only stored in the non-volatile memory if the component is checked for the presence or absence of a “RAM-only” attribute), 
wherein the at least one datum identified for storage is added to the result and stored in the enterprise database based on the storage status identifier and the at least one datum identified for non-storage is omitted from being added to the result and omitted from being stored in the enterprise database based on the storage status identifier before sending the result to the provider system (paragraph [0056] teaches the virtual machine (i.e. enterprise system) checks if the data objects are marked as containing sensitive data, wherein paragraph [0057] a data object is only stored in the non-volatile memory if the component is checked for the presence or absence of a “RAM-only” attribute, such that data objects can be swapped into the non-volatile memory or not moved into the non-volatile memory; see also: [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Frazier and Dagenais to incorporate the teachings of Brown to include wherein the enterprise system checks a storage status identifier associated with data to be added to the result, and wherein the enterprise system adds or omits from adding the data to the result based on the storage status identifier, wherein the at least one datum identified for storage is added to the result and stored in the enterprise database based on the storage status identifier and the at least one datum identified for non-storage is omitted from being added to the result and omitted from being stored in the 
Regarding claim 11, the claim recites limitations already address by the rejection of claim 1 as being unpatentable over the combination of Frazier, Dagenais, and Brown. Regarding claim 11, Fraizer teaches a system comprising: at least one microprocessor (paragraph [0012] teaches a processor to perform the method); and a computer readable medium (paragraph [0012] teaches a computer readable medium containing instructions), coupled with the at least one microprocessor and comprising microprocessor readable and executable instructions that program the at least one microprocessor to execute: a provider system that receives a workflow from a user device in communication with an agent device (paragraph [0052] teaches the secure IVR system (i.e. a provider system) receiving a call or request from a first party for a request (i.e. work flow), wherein paragraph [0049] the consumer is using a phone to communicate with the system). Therefore, claim 11 is rejected over the combination Frazier, Dagenais, and Brown.  

Regarding claim 2, the combination of Fraizer, Dagenais, and Brown teach all the limitations of claim 1 above.
Fraizer further teaches sending, by the at least one microprocessor, to the enterprise system, software objects for the identified one or more enterprise workflow tasks for execution by the enterprise system (paragraphs [0059-0060] teaches the secure IVR system encrypting and sending the sensitive data to be validated by the validation service (i.e. the enterprise system), which in paragraph [0058] is in the form of a document (i.e. software object)).  

Regarding claim 3, the combination of Fraizer, Dagenais, and Brown teach all the limitations of claim 2 above.
	Fraizer further teaches sending the software objects to the enterprise system further comprises sending, to the enterprise system, software objects for the identified one or more provider workflow tasks for execution by the enterprise system (paragraph [0059] teaches the validation data is sent in order for the secure IVR to process the sensitive user data (i.e. one or more provider workflow tasks), which in paragraph [0058] is in the form of a document (i.e. software object), which in paragraph [0060] is validated by the validation service (i.e. enterprise system), which is then returned to the secure IVR with an approval/denial and a confirmation number).  

Regarding claim 4, the combination of Fraizer, Dagenais, and Brown teach all the limitations of claim 1 above.
Fraizer further teaches at least one of the one or more provider workflow tasks includes at least one datum identified for storage that is received from one of the one or more enterprise workflow tasks and wherein the at least one datum identified for storage is stored in a memory after use (paragraphs [0059-0060] teach the secure IVR needing sensitive data validated (i.e. provider workflow task), wherein the encrypted data, such as the user’s social security number (i.e. identifier), is passed to the validation service for identification along with the requested amount (i.e. datum identified for storage), wherein paragraph [0029] the caller’s sensitive data is prevented from being logged in a file, and wherein paragraph [0053] the order record is produced for storage in the database containing the total amount of the user order).  

Regarding claim 5, the combination of Fraizer, Dagenais, and Brown teach all the limitations of claim 1 above.
Fraizer further teaches initiating execution of the identified one or more enterprise workflow tasks further comprises executing a plurality of consecutive workflow tasks on the enterprise system (paragraph [0060] teaches the validation service receives the sensitive user information, such as a social security number, validates the particular social security number, and then outputs an Examiner’s Note: The process of validation must be done in consecutive steps in order to approve or deny the validation of the sensitive user information).

	Regarding claim 6, the combination of Fraizer, Dagenais, and Brown teach s all the limitations of claim 5 above.
	Frazier further teaches initiating execution of the identified one or more enterprise workflow tasks comprises sending an identifier to the enterprise system that identifies each of the consecutive workflow tasks to execute on the enterprise system (paragraphs [0055-0058] teaches an identifier is produced to begin a secure IVR session with the customer, wherein paragraph [0060] teaches the validation service receives the sensitive user information, such as a social security number, validates the particular social security number, and then outputs an approval/denial and a confirmation number; Examiner’s Note: The process of validation must be done in consecutive steps in order to approve or deny the validation of the sensitive user information.).

Regarding claim 7, the combination of Fraizer, Dagenais, and Brown teach all the limitations of claim 5 above.
Frazier further teaches initiating execution of the identified one or more enterprise workflow tasks comprises sending an identifier to the 24 of 27Atty. Docket: 4366-1047 enterprise system that identifies a first workflow task in the consecutive workflow tasks (paragraphs [0055-0058] teaches an identifier is produced to begin a secure IVR session with the customer, wherein paragraph [0062] this information is relayed to the validation service (i.e. enterprise system) to validate the customer’s sensitive information; Examiner’s Note: The first workflow task of the enterprise system is receiving the identifier.).  

	Regarding claim 8, the combination of Fraizer, Dagenais, and Brown teach all the limitations of claim 1 above.
the provider system supports a plurality of enterprises and wherein initiating execution of the identified one or more enterprise workflow tasks comprises sending an enterprise identifier (paragraph [0024] teaches the secure IVR system (i.e. the provider system) provides services to several callers; paragraphs [00529-0062] teach the secure IVR system sends the sensitive caller information, such as the user’s social security number (i.e. identifier), is passed to the validation service for identification (i.e. enterprise workflow tasks)).  

Regarding claim 9, the combination of Fraizer, Dagenais, and Brown teach all the limitations of claim 8 above.
	Fraizer further teaches the enterprise system confirms that the enterprise identifier is valid before executing the identified one or more enterprise workflows tasks on the enterprise system (paragraphs [0059-0062] teaches the validation service determines whether the user’s sensitive data, such as their social security number (i.e. enterprise identifier), is valid prior to sending the approval (i.e. the identified enterprise workflow task) to the secure IVR system).  

Regarding claim 10, the combination of Fraizer, Dagenais, and Brown teach all the limitations of claim 1 above.
Fraizer further teaches The provider system determines parameters to be sent between the enterprise system and the provider system by analyzing input and output parameters of the workflow provided to the provider system (paragraphs [0059-0062] teach the secure IVR system (i.e. provider system) determines sensitive information needs to be sent to the validation service (i.e. enterprise system) in order to validate the user’s sensitive information, which an output of an approval/denial and a confirmation number is sent to the secure IVR system (i.e. the provider system)).  

Regarding claim 12, the combination of Fraizer, Dagenais, and Brown teach all the limitations of claim 11 above.
the provider system sends, to the enterprise system, software objects for the identified one or more enterprise workflow tasks for execution by the enterprise system (paragraphs [0059-0060] teaches the secure IVR system encrypting and sending the sensitive data to be validated by the validation service (i.e. the enterprise system), which in paragraph [0058] is in the form of a document (i.e. software object)).  

Regarding claim 13, the combination of Fraizer, Dagenais, and Brown teach all the limitations of claim 12 above.
Frazier further teaches the provider system sends, to the enterprise system, software objects for the identified one or more provider workflow tasks for execution by the enterprise system  (paragraph [0059] teaches the validation data is sent in order for the secure IVR to process the sensitive user data (i.e. one or more provider workflow tasks), which in paragraph [0058] is in the form of a document (i.e. software object), which in paragraph [0060] is validated by the validation service (i.e. enterprise system), which is then returned to the secure IVR with an approval/denial and a confirmation number).  

Regarding claim 14, the combination of Fraizer, Dagenais, and Brown teach all the limitations of claim 11 above.
	Frazier further teaches at least one of the one or more provider workflow tasks includes an identifier for a variable that is received from one of 25 of 27Atty. Docket: 4366-1047 the one or more enterprise workflow tasks and wherein the variable is identified to not be storable in a memory after use (paragraphs [0059-0060] teach the secure IVR needing sensitive data validated (i.e. provider workflow task), wherein the encrypted data, such as the user’s social security number (i.e. identifier), is passed to the validation service for identification, wherein paragraph [0029] the caller’s sensitive data is prevented from being logged in a file).    

Regarding claim 15, the combination of Fraizer, Dagenais, and Brown teach all the limitations of claim 11 above.
	Frazier further teaches initiating execution of the identified one or more enterprise workflow tasks further comprises executing a plurality of consecutive workflow tasks on the enterprise system (paragraph [0060] teaches the validation service receives the sensitive user information, such as a social security number, validates the particular social security number, and then outputs an approval/denial and a confirmation number; Examiner’s Note: The process of validation must be done in consecutive steps in order to approve or deny the validation of the sensitive user information).

Regarding claim 16, the combination of Fraizer, Dagenais, and Brown teach all the limitations of claim 15 above.
Fraizer further teaches initiating execution of the identified one or more enterprise workflow tasks comprises sending an identifier to the enterprise system that identifies each of the consecutive workflow tasks to execute on the enterprise system (paragraphs [0055-0058] teaches an identifier is produced to begin a secure IVR session with the customer, wherein paragraph [0060] teaches the validation service receives the sensitive user information, such as a social security number, validates the particular social security number, and then outputs an approval/denial and a confirmation number; Examiner’s Note: The process of validation must be done in consecutive steps in order to approve or deny the validation of the sensitive user information.).

Regarding claim 17, the combination of Fraizer, Dagenais, and Brown teach all the limitations of claim 15 above.
Fraizer further teaches initiating execution of the identified one or more enterprise workflow tasks comprises sending an identifier to the enterprise system that identifies a first workflow task in the consecutive workflow tasks (paragraphs [0055-0058] teaches an identifier is produced to begin a secure IVR session with the customer, wherein paragraph [0062] this information is relayed to the i.e. enterprise system) to validate the customer’s sensitive information; Examiner’s Note: The first workflow task of the enterprise system is receiving the identifier.).  

Regarding claim 18, the combination of Fraizer, Dagenais, and Brown teach all the limitations of claim 11 above.
	Frazier further teaches the provider system supports a plurality of enterprises and wherein initiating execution of the identified one or more enterprise workflow tasks comprises sending an enterprise identifier (paragraph [0024] teaches the secure IVR system (i.e. the provider system) provides services to several callers; paragraphs [00529-0062] teach the secure IVR system sends the sensitive caller information, such as the user’s social security number (i.e. identifier), is passed to the validation service for identification (i.e. enterprise workflow tasks)).  

Regarding claim 19, the combination of Fraizer, Dagenais, and Brown teach all the limitations of claim 18 above.
	Frazier further teaches the enterprise system confirms that the enterprise identifier is valid before executing the identified one or more enterprise workflows tasks on the enterprise system (paragraphs [0059-0062] teaches the validation service determines whether the user’s sensitive data, such as their social security number (i.e. enterprise identifier), is valid prior to sending the approval (i.e. the identified enterprise workflow task) to the secure IVR system).  

Regarding claim 20, Fraizer teaches a software development system comprising: at least one microprocessor executing (paragraph [0012] teaches a processor to perform the method): 
a user interface module on the provider system that receives input from a user device in communication with an agent device to build a workflow (paragraph [0052] teaches receiving a call or request from a first party for a request (i.e. work flow), wherein paragraph [0049] the consumer is using a phone to communicate with the agent’s computer);
a workflow builder that takes the user device input to build the workflow (paragraph [0027] teaches the system controls calls and supports workflows based on the calls), 
wherein the workflow comprises a plurality of workflow tasks (paragraph [0027] teaches the system controls calls and supports workflows based on the calls, such as in paragraph [0049] workflow tasks include a validate-and-return method or a fire-and-forget method), 
wherein the plurality of workflow tasks further comprise one or more provider workflow tasks and one or more enterprise workflow tasks (paragraph [0049] teaches a secure IVR system that supports two identified workflows (i.e. provider workflow tasks), either validate-and-return method or a fire-and-forget; paragraph [0059] teaches determining some or all of the information may need to be validated (i.e. enterprise workflow tasks));
and a compiler that compiles the workflow to indicate that the one or more provider workflow tasks will be executed on the provider system and the one or more enterprise workflow tasks will be executed on an enterprise system (paragraphs [0059-0060] teaches a secure IVR system (i.e. a provider system) encrypts the sensitive data that needs to be validated (i.e. executing the one or more provider workflow tasks); paragraphs [0060-0062] teaches the validation service (i.e. enterprise system) invoking an appropriate validation service validator (i.e. one or more enterprise work flow tasks));
and wherein the provider system and the enterprise system are communicatively linked over a network (Fig. 3, “306” and “314,” and paragraphs [0011-0013] teach a secure interactive voice response system that that interacts over a communication network, wherein paragraph [0060] teaches the validation service is utilized in conjunction with the secure IVR feature), 
wherein the microprocessor sends the one or more enterprise workflow tasks to the enterprise system over the network (Fig. 3 and paragraphs [0011-0013] teach a secure interactive voice response system that that interacts over a communication network, and wherein paragraph [0051] teaches the secure IVR system communicates with the validation service, which is an external server),
wherein at least one of the one or more enterprise workflow tasks is selected in response to the output of at least one of the one or more provider workflow tasks identifying the at least one of the one or more enterprise workflow tasks (paragraphs [0060-0062] teaches the validation service (i.e. enterprise system) invoking an appropriate validation service validator (i.e. one or more enterprise work flow tasks), wherein paragraphs [0053-0054] teaches the system switches to the validation service when the consumer alludes to sensitive information while on the call with the agent),
and wherein at least one of the one or more provider workflow tasks is selected upon receiving an output of at least one of the one or more enterprise workflow tasks identifying at least one of the one or more provider tasks and further identifying an agent (paragraph [0062] teaches after the data has been validated, the system can dispose of the call by either ending the call or routing the consumer to a new agent);
and routing the at least one of the one or more provider workflow tasks to an agent device on the provider system associated with the agent (paragraph [0062] teaches that after the sensitive data has been validated, the system can route the call for assignment to a new agent).
However, Fraizer does not explicitly teach wherein the compiler complies at least one of the provider workflow tasks to utilize a datum identified as non-storage, upon execution, the at least one of the provider workflow tasks to utilize the datum identified as non-storage stores all data in a provider database coupled to the provider system except the datum identified as non- storage; wherein the one or more enterprise workflow tasks comprise a first enterprise workflow task and a second enterprise workflow task, wherein the second enterprise workflow task is executed following execution of the first enterprise workflow task, wherein the first enterprise workflow task uses and omits from storage the at least one datum identified as non-storage in an enterprise database coupled to the enterprise system and wherein the first enterprise workflow task provides data, excluding the at least one datum identified as non-storage, to the second enterprise workflow task; wherein the compiler checks a storage status identifier associated with data to be sent in an output, wherein the compiler adds or omits from adding the data to the output based on the storage status identifier, and wherein the at least one datum identified as storage is added to the output and the at least one datum identified as non-storage is omitted from being added to the output based on the storage status identifier before sending the output.
From the same or similar field of endeavor, Dagenais teaches 6Application No. 15/723,443Attorney Docket No. 4366-1047the compiler complies at least one of the provider workflow tasks to utilize a datum identified as non-storage, upon execution, the at least one of the provider workflow tasks to utilize the datum identified as non-storage stores all data in a provider database coupled to the provider system except the datum identified as non- storage (paragraph [0163] teaches the point-of-sale device (i.e. compiler) sends encrypted and unencrypted transaction information over a network to the server, wherein the server is configured to determine whether or not the credit card number is valid information, wherein once the data is validated, the information is deleted (i.e. stores all data except the datum identified for non-storage), wherein paragraph [0165] this data is utilized to authorize and complete the transaction);
wherein the one or more enterprise workflow tasks comprise a first enterprise workflow task and a second enterprise workflow task (paragraph [0163] teaches the server is configured to validate the content of the encrypted transaction record by decrypting the information, wherein the server can validate the decrypted information (i.e. first enterprise workflow task), as well as in paragraphs [0164-0165] the result of the determination can be sent to the point of sale server (i.e. second enterprise workflow task),
wherein the second enterprise workflow task is executed following execution of the first enterprise workflow task (paragraph [0163] teaches the server can validate the content of the encrypted information, wherein paragraphs [0164-165] the point of sale server can receive either an error message or validation of the encrypted information; Examiner’s Note: The server must evaluate the data before it can send the message back to the point of sale server),
wherein the first enterprise workflow task uses and omits from storage the at least one datum identified as non-storage in an enterprise database coupled to the enterprise system and wherein the first enterprise workflow task provides data, excluding the at least one datum identified as non-storage, to the second enterprise workflow task (paragraphs [0163-0165] teach the server can validate the decrypted data record containing the confidential content, wherein once the validation is completed (i.e. first enterprise workflow task), the confidential content (i.e. datum identified as non-storage) can be deleted from the record, and a message of validation and authorization is sent back to the point of sale device in the newly re-encrypted record (i.e. provides data to the second enterprise workflow task), and wherein the database server can store the transaction record to the database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frazier to incorporate the teachings of Dagenais to include wherein the compiler complies at least one of the provider workflow tasks to utilize a datum identified as non-storage, upon execution, the at least one of the provider workflow tasks to utilize the datum identified as non-storage stores all data except the datum identified as non- storage; wherein the one or more enterprise workflow tasks comprise a first enterprise workflow task and a second enterprise workflow task receiving, wherein the second enterprise workflow task is executed following execution of the first enterprise workflow task, wherein the first enterprise workflow task uses and omits from storage the at least one datum identified as non-storage and wherein the first enterprise workflow task provides data, excluding the at least one datum identified as non-storage, to the second enterprise workflow task. One would be motivated to do so in order to improve the facilitation of secure electronic commerce by avoiding fraud (Dagenais, [0008-0009]). By incorporating the method of Dagenais into the teachings of Fraizer, one would flag purchases that are not valid based on the confidential data (Dagenais, [0164]).
	However, the combination of Frazier and Dagenais does not explicitly teach wherein the compiler checks a storage status identifier associated with data to be sent in an output, wherein the compiler adds or omits from adding the data to the output based on the storage status identifier, and wherein the at least one datum identified as storage is added to the output and the at least one datum identified as non-storage is omitted from being added to the output based on the storage status identifier before sending the output.
wherein the compiler checks a storage status identifier associated with data to be sent in an output (paragraph [0056] teaches the virtual machine checks if the data objects are marked (i.e. storage status identifier) as containing sensitive data; see also: [0057-0058]),
wherein the compiler adds or omits from adding the data to the output based on the storage status identifier (paragraph [0056] teaches the virtual machine (i.e. enterprise system) checks if the data objects are marked as containing sensitive data, wherein paragraph [0057] a data object is only stored in the non-volatile memory if the component is checked for the presence or absence of a “RAM-only” attribute),
and wherein the at least one datum identified as storage is added to the output and the at least one datum identified as non-storage is omitted from being added to the output based on the storage status identifier before sending the output (paragraph [0056] teaches the virtual machine (i.e. enterprise system) checks if the data objects are marked as containing sensitive data, wherein paragraph [0057] a data object is only stored in the non-volatile memory if the component is checked for the presence or absence of a “RAM-only” attribute, such that data objects can be swapped into the non-volatile memory or not moved into the non-volatile memory; see also: [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Frazier and Dagenais to incorporate the teachings of Brown to include wherein the compiler checks a storage status identifier associated with data to be sent in an output, wherein the compiler adds or omits from adding the data to the output based on the storage status identifier, and wherein the at least one datum identified as storage is added to the output and the at least one datum identified as non-storage is omitted from being added to the output based on the storage status identifier before sending the output. One would have been motivated to do so in order to protect sensitive data in order to prevent unauthorized parties from accessing such information (Brown, [0004]).  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abrams et al. (US 20150113242 A1) discloses in at least paragraph [0044] omitting sensitive data from the system memory
Hall et al. (US 20150235495 A1) discloses in at least paragraphs [0043, 0055] omitting customer sensitive information can be omitted from the database
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683